DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on August 15, 2022 is acknowledged.

Status of Claims
This first action on the merits is in response to Applicant’s election of Invention I, filed on August 15, 2022. Claims 1-20 are pending, and claims 1-10 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-10, is directed to a process. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of comparing clothing sizes. Specifically, claim 1 recites the abstract idea of: 
determining a size of an item based on extracted size data corresponding to the item;
selecting a comparison item;
generating a size comparison between the item and the comparison item based on the size of the item; and
displaying the item and the comparison item based on the size comparison.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 1 recites the abstract idea of comparing clothing sizes, as noted above. The recited limitations of claim 1 recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, determining a size of an item based on extracted size data corresponding to the item; and generating a size comparison between the item and the comparison item based on the size of the item are types of evaluation. Additionally, selecting a comparison item and displaying the item and the comparison item based on the size comparison are types of judgment. Thus, claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 includes additional elements such as displaying a visual rendering of the item.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, claim 1 merely recites a commonplace business method (i.e., comparing clothing sizes) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claim 8 merely further defines the abstract limitations of claim 1. Additionally, claims 2-7 and 9-10 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 10 includes additional elements of using augmented reality to display a rendering of the item. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 2-10 are also ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Singhal et. al. (US 20210357107 A1, herein referred to as Singhal).

Claim 1:
Singhal discloses:
A method comprising {Singhal: figs 2, 4}:
determining a size of an item based on extracted size data corresponding to the item {Singhal: [0019] measure dimensions of the extracted 2D product image using the measured dimensions and textual dimensions of the product.};
selecting a comparison item {Singhal: fig 3C, #355; [0038] the user using the interface to physically mark a product boundary; [0041] performing a Simultaneous Location and Mapping (SLAM) technique while the user is marking two points of a bounding rectangle 355 to determine boundary dimensions of the boundary rectangle};
generating a size comparison between the item and the comparison item based on the size of the item {Singhal: [0039] the user selecting one of the presented 2D product images for presentation within the marked product boundary to cause its presentation within the boundary box}; and
displaying a visual rendering of the item and the comparison item based on the size comparison {Singhal: fig 3D; [0039] The boundary box 355 may be displayed with a certain color (e.g., green) to indicate that the product fits properly within the boundary box 355. The boundary box 355 may be displayed with another color (e.g., red) to indicate that the product does not fit properly within the boundary 355.}.

Claim 2:
Singhal discloses the method of claim 1. Singhal further discloses:
wherein the extracted size data is extracted from a text description of the item {Singhal: [0018] smaller retailers provide the dimensions of their products textually on their product pages; [0019] extracted 2D product image using the textual dimensions}.

Claim 3:
Singhal discloses the method of claim 1. Singhal further discloses:
wherein the extracted size data is an image of the item {Singhal: [0019] measure dimensions of the extracted 2D product image}.

Claim 4:
Singhal discloses the method of claim 3. Singhal further discloses:
wherein the extracted size data includes one or more scale objects located in the image of the item {Singhal: [0055] The application may extract an image part from the selected 2D image using a GrabCut algorithm, scale the image part according to the product dimensions, and center-fit the scaled image within the boundary rectangle}.

Claim 7:
Singhal discloses the method of claim 1. Singhal further discloses:
wherein the comparison item is selected based on user input {Singhal: [0041] the user is marking two points of a bounding rectangle 355 to determine boundary dimensions of the boundary rectangle}.

Claim 8:
Singhal discloses the method of claim 7. Singhal further discloses:
extracting size data corresponding to the comparison item from an image of the comparison item {Singhal: [0042] the dimensions of the boundary rectangle are extracted while the user is marking the two points with the client device 110A based on the distance and angle of the client device 110a from a focused object (e.g., spot 340). The Simultaneous Location and Mapping (SLAM) technique is a use case of computer vision field and photogrammetry. The captured frames of the camera of the client device 110A processed by models, and computer vision identifies and tracks some relevant points in the image of the boundary box 355.}.

Claim 9:
Singhal discloses the method of claim 8. Singhal further discloses:
wherein the size comparison is generated based on the size data corresponding to the item and the size data corresponding to the comparison item {Singhal: [Equation 1]; [0044] calculating a scale factor based on the boundary dimensions and the actual product dimensions. If the scale factor is less than 1, the product can fit in the dimensions of the product space. If the scale factor is greater than 1, then the product will not fit in the product space}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal et. al. (US 20210357107 A1, herein referred to as Singhal), in view of Koenig (US 20190220918 A1, herein referred to as Koenig).

Claim 5:
Singhal discloses the method of claim 4. Singhal does not disclose:
wherein one of the one or more scale objects is a standardized component of the item.
Singhal does disclose scaling the item (Singhal: [0055]) and extracting image parts of the item (Singhal: [0043]).
However, Koenig teaches:
wherein one of the one or more scale objects is a standardized component of the item {Koenig: [0039] the sizing module 304 may assume that a door knob is located at 36″ from the floor. Using these known standard dimensions, sizing may be determined.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included scaling based on standardized components as taught by Koenig in the comparison method of Singhal in order to help promote, indicate, and/or extol the features of any product being offered for sale (Koenig: [0003]). 


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et. al. (US 20210357107 A1, herein referred to as Singhal), in view of Kim et. al. (US 20160364779 A1, herein referred to as Kim).

Claim 6:
Singhal discloses the method of claim 1. Singhal does not disclose:
wherein the comparison item is selected from a listing of comparison items based on the size of the item.
However, Kim teaches:
wherein the comparison item is selected from a listing of comparison items based on the size of the item {Kim: [0016] Reference objects database 132 stores a standardized collection of objects with a relative cultural and cognitive recognition to a user; [0019] Object selector 124 determines which objects may have a contextual relevance to a user by factoring in the size and/or volume of the object comparable to the product. Examiner interprets a reference object to be a comparison item}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included comparing the item to known items as taught by Kim in the comparison method of Singal so that the user is able to readily identify whether the standardized objects (which represent the user’s real-world possessions) will fit with the product (Kim: [0030]).

Claim 10:
Singhal discloses the method of claim 1. Singhal further discloses:
wherein displaying a visual rendering of the item and the comparison item comprises using augmented reality to display a rendering of the item and the comparison item {Singhal: fig 3D; [0039] The boundary box 355 may be displayed with a certain color (e.g., green) to indicate that the product fits within the boundary box 355. The boundary box 355 may be displayed with another color (e.g., red) to indicate that the product does not fit within the boundary 355; [0041] The SLAM technique may be performed using an augmented reality (AR) platform}.
Although disclosing that the comparison can be displayed using an augmented reality platform, Singhal does not disclose:
wherein the comparison item is a physical item.
However, Kim teaches:
wherein the comparison item is a physical item {Kim: [0016] Reference objects database 132 stores a standardized collection of objects with a relative cultural and cognitive recognition to a user. For example, reference objects may include an image of a dollar bill, and an image of a tablet device or smart phone of a known size; [0030] auto comparator module 122 accesses reference objects database 132 and selects, and automatically scales, standardized objects of money 306, smart phone 308, and key 310, for the user to make a visual comparison.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included comparison items being reference objects as taught by Kim in the comparison method of Singhal so that the user is able to readily identify whether the standardized objects (which represent the user’s real-world possessions) will fit with the product (Kim: [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wagner (US 9129404 B1) was used to understand other methods of comparing sizes of items, specifically by using augmented reality techniques and scaling the items for display based on their relative sizes.
Charlton (2020 NPL) was used to understand the availability of augmented reality apps for determining whether desired items will fit in a user’s designated space, particularly when TV shopping.
Friedman (2017 NPL) was used to understand how brands such as IKEA are using augmented reality to enhance furniture sales.
Shankland (2013 NPL) was used to understand the state of the art of IBM’s use of augmented reality for comparing items while shopping. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625